Citation Nr: 0325665	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  99-06 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, peptic 
ulcer disease, anxiety, and an undiagnosed illness manifested 
by heartburn.

2.  Entitlement to an increased evaluation for low back 
strain, currently rated as 40 percent disabling.  

3. Entitlement to an increased evaluation for insomnia, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased evaluation for left ankle 
injury with calf atrophy, currently rated as noncompensable.  




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1997, 
and from February 2000 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, and a June 2002 rating 
determination of the Waco, Texas, RO.  

During the course of this appeal, the veteran returned to 
active duty from February 2000 to August 2001.  

The issues of entitlement to service connection for tinnitus, 
an undiagnosed illness manifested by heartburn, peptic ulcer 
disease, and anxiety, and increased evaluations for GERD, 
insomnia, and low back strain are addressed in the remand 
portion of this decision.  




As to the issue of entitlement to an increased evaluation for 
low back strain, the Board notes that the RO granted service 
connection therefor in an October 1998 rating determination 
and assigned a 10 percent disability evaluation as of June 
13, 1997.  The Board further observes that the RO, in a June 
2002 rating determination, assigned a 40 percent disability 
evaluation for low back strain effective August 29, 2001.  
The Board has listed this as one issue on the title page of 
this decision as the veteran appealed the original decision 
assigning a 10 percent disability evaluation and this issue 
is governed by the United States Court of Appeals for 
Veterans Claims (CAVC) holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  The veteran has not been shown to have a predominant 
diastolic blood pressure reading of 100 or a systolic reading 
of 160 at any time.  

2.  Residuals of a left ankle injury, when taking into 
account left calf atrophy and functional loss, result in 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (as in effect prior to January 12, 1998), as amended by 
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective January 
12, 1998).

2.  The criteria for an increased (compensable) evaluation of 
10 percent for residuals of a left ankle injury with left 
calf atrophy have been met since June 13, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45 
4.71a, Codes 5270, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Notify & to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 1998, March 
1999, and June 2002 rating determinations, the March 1999 and 
November 2002 SOCs, and the March 2000 and January 2003 SSOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Furthermore, in an April 2003 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to notify him 
about his claim, VA's duty to assist him in obtaining 
evidence for his claim, what the evidence had to show to 
establish entitlement, what evidence was still needed from 
the veteran, where the veteran could send information, and 
where to contact VA if he had any questions.  See Quartuccio, 
supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  
Moreover, the veteran appeared at a local hearing at the RO 
in May 1999.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the CAVC discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  


Hypertension

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  see VAOGCPREC 11-97.  Thus, the veteran's 
hypertension must be evaluated under both the old and the new 
rating criteria to determine which version is more favorable 
to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  Note 
2 indicated that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104 
(1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2002).


Factual Background

In March 1997, the veteran requested service connection for 
high blood pressure.  

At the time of his December 1997 VA examination, the veteran 
reported that he had an elevated blood pressure in 1995.  He 
stated that he was monitored until 1996, at which time 
medication was instituted.  He indicated that he had been 
controlled on medication and that his diastolic pressure had 
been in the 90's.  The veteran denied a myocardial infarction 
or cerebrovascular accident.  

Physical examination performed at that time revealed two 
blood pressure readings of 146/95 and one blood pressure 
reading of 145/88.  A diagnosis of hypertension by history 
and currently well controlled on medication with normal 
electrocardiograph findings was rendered.  

In his December 1998 notice of disagreement, the veteran 
indicated that he did not agree with the assigned disability 
evaluation.  In support of his claim, he submitted treatment 
records showing blood pressure readings of 142/89 and 136/90 
at the time of a December 1997 visit; 136/94 and 126/96 at 
the time of a February 1998 visit; 150/105 and 130/90 at the 
time of a July 1998 visit; and 118/80 at the time of an 
October 1998 visit.  





At his May 1998 hearing, the veteran indicated that he was on 
medication for his hypertension.  He stated that at the time 
of a January 1999 examination, he had a blood pressure 
reading of 142/110.  The veteran testified that he took 
medication for his hypertension once a day.  He noted that 
his wife was an EMT and that she checked his blood pressure 
on a regular basis.  He reported that his blood pressure 
fluctuated all the time and that it was never consistent.  

He indicated that the lowest diastolic pressure that he had 
was 83 and that the highest was 113.  He stated that his 
diastolic pressure was usually in the 100/101 range.  He 
indicated that his diastolic blood pressure was 100 the day 
prior to the hearing. 

The veteran also submitted a treatment record from the 
Reserves revealing blood pressure readings of 120/101, 
140/102, and 131/100 at the time of a December 1998 visit, 
and a blood pressure reading of 142/110 at the time of a 
January 1999 visit.  

At the time of the veteran's April 1999 enlistment 
examination, his blood pressure was noted to be 132/84.  A 5 
day blood pressure check performed in January 2001 revealed 
the following readings: 130/90 left arm, 136/83 right arm; 
114/70 left arm, 115/74 right arm; 130/77 left arm, 121/64 
right arm; 126/81 left arm, 128/82 right arm; 128/82 left 
arm, 128/77 right arm.  

At the time of a May 2002 VA examination, the veteran 
reported being diagnosed with hypertension in 1991.  He 
stated that he was currently taking Lisinopril on a daily 
basis.  Blood pressure readings performed at the time of the 
examination were as follows:  131/87, 143/88, and 135/92.  

Cardiac examination showed a regular rate and rhythm without 
murmur, S3, or S4.  The peripheral pulses were +3.  There 
were no pigmentation changes.  Chest x-rays were within 
normal limits.  All laboratory studies were also within 
normal limits.  A diagnosis of essential hypertension, 
controlled with medication, was rendered at that time.  


Analysis

In the present case, neither the old nor the new rating 
criteria are more favorable.  The evidence reveals that the 
veteran requires medication to control his blood pressure, 
thereby warranting continuation of the currently assigned 10 
percent evaluation under either the previous or amended 
rating criteria.  However, the veteran's diastolic blood 
pressure readings have not satisfied the levels required for 
the 20 percent evaluation under either previous or amended 
rating criteria as set out above.

As such, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's service-connected hypertension during the entire 
time period in question.  


Residuals of Left Ankle Injury with Left Calf Atrophy

Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2000).

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.


Factual Background

In March 1997, the veteran requested service connection for a 
left ankle condition.  

At the time of his December 1997 VA examination, the veteran 
indicated that he had sprained his ankle on two separate 
occasions.  He then twisted and broke his ankle in August 
1996 playing basketball.  The ankle was casted at that time.  
He reported that his ankle felt unstable and that it easily 
twisted.  He also noted that it would ache after running one 
mile.  He denied discoloration and stated that it might be 
slightly deformed.  He could not do physical training tests 
and reported that it hurt in cold weather.  

Physical examination performed at that time revealed 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees, bilaterally.  His right calf measured 38 
inches in circumference as compared to 36.5 on the left.  His 
right ankle measured 24.5 centimeters as compared to 24 cms. 
on the left.  A diagnosis of a status post sprain and 
fracture injury with residuals of discomfort and left calf 
atrophy with normal x-ray findings was rendered.  

In his December 1998 notice of disagreement, the veteran 
indicated that any time he tried to run or do physical 
activity, his ankle would swell and he would have great pain.  
The veteran noted that he had had to change his lifestyle in 
order not to hurt his ankle.  

At his May 1998 hearing, the veteran indicated that he had a 
constant problem with his ankle which caused him to limp and 
to have swelling.  He also noted having left calf atrophy as 
a result of the ankle injury.  He stated that he did not 
participate in any sports as a result of the ankle.  He also 
noted having swelling when running.  

At the time of a May 2002 VA examination, the veteran 
reported having occasional swelling while running or engaging 
in prolonged standing.  He also noted having occasional 
morning ache and stiffness.  He indicated that he was not 
receiving treatment for the ankle and that he was not using 
any type of ambulatory aid.  He also had no history of 
inflammatory joint disease.  The original injury was a 
fracture of the left lateral malleolus, treated by casting 
for six weeks.  He had no history of dislocation or 
subluxation.  

Physical examination showed that the ankle joint appeared to 
be unremarkable without swelling.  There were bilateral 
calluses of the bottom of the first toes on either side.  No 
ankylosis was present.  Examination of the ankle range of 
motion showed dorsiflexion 0 to 15 degrees and plantar 
flexion 0 to 35 degrees.  There was no varus or valgus 
angulation.  

X-rays showed adequately maintained joint spaces with no 
areas of bony sclerosis or erosion.  

A diagnosis of status post lateral malleolus fracture of the 
left ankle with no residual bony formation was rendered.  The 
residual was noted to manifest as a mild degree of reduction 
of range of motion.  


Analysis

The criteria for a 10 percent disability evaluation 
demonstrating moderate limitation have been met taking into 
consideration pain and functional loss under Diagnostic code 
5271.  While the actual ranges of motion reported would not 
warrant a compensable evaluation, the veteran has 
continuously reported having pain in his left ankle with any 
form of strenuous activity or prolonged standing.  Moreover, 
the veteran has been found to have atrophy of his left calf 
resulting from the ankle injury.  Taking into consideration 
the pain, the atrophy and the slight loss of range of motion 
even prior to use of the ankle, the criteria for a 10 percent 
evaluation under DC 5271, requiring moderate limitation of 
motion, have been more closely approximated.  

An evaluation is excess of 10 percent is not warranted as the 
veteran has not been shown to have marked limitation of 
motion, as evidenced by the ranges of motion reported at the 
time of the VA examinations, and as there has been no 
demonstration of ankylosis.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(b)(1) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for hypertension or residuals of the left ankle injury.  
While the veteran has indicated that he can not play sports 
or engage prolonged standing as a result of his left ankle, 
he has not indicated that his left ankle prevents him from 
being employed.  Moreover, VA examination reports and 
outpatient treatment records covering the time period in 
question make no reference to interference with employment as 
a result of hypertension or residuals of the left ankle 
injury.  Furthermore, the assigned schedular disability 
evaluations contemplate interference with employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
service-connected hypertension and residuals of the left 
ankle injury, and that the record does not suggest, based 
upon these findings documented within the clinical reports, 
that the appellant has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.  

Entitlement to an increased (compensable) of 10 percent for 
residuals of a left ankle injury with left calf atrophy is 
granted from June 13, 1997, subject to regulations governing 
the payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

With regard to the claim of service connection for tinnitus, 
the Board notes that the veteran reported that he had ringing 
in his ears on at least one occasion while inservice.  
Moreover, the veteran has continuously reported and testified 
as to having ringing in his ears during the course of this 
appeal.  However, at the time of his December 1997 VA 
audiological examination, the examiner noted that the veteran 
stated that he did not have any ringing in his ears.  To 
clear up any discrepancy as to whether the veteran currently 
has tinnitus, the veteran should be afforded another 
examination to determine whether he currently has tinnitus 
and whether it is related to either of his periods of 
service.  

As to the issue of entitlement to an increased evaluation for 
lumbar strain, the Board notes that the veteran has been 
found to have disc involvement as it relates to his lower 
back warranting consideration of DC 5293.  During the course 
of the appeal, the Diagnostic Codes relating to diseases and 
injuries of the spine changed.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The RO has not had the opportunity to evaluate 
the veteran under the new rating criteria.  

With regard to the veteran's claims of service connection for 
peptic ulcer disease and an undiagnosed illness manifested by 
heartburn, the Board notes that the veteran was treated for 
gastrointestinal problems inservice.  The Board further 
observes that the veteran is currently service-connected for 
GERD.  The Board is of the opinion that the veteran should be 
afforded a VA examination to determine the nature and 
etiology of all current gastrointestinal disorders, with the 
examiner being requested to render an opinion as to whether 
there are any gastrointestinal disorders, in addition to 
GERD, which are related to service.  

As to the issue of service connection for anxiety, the Board 
notes that the veteran has claimed that he has anxiety and 
that it began inservice or is related to his service-
connected hypertension or insomnia.  

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2002); see 38 C.F.R. 
§ 19.9 (2002).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and it implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a)m 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC should schedule the 
veteran for a VA ear, nose, and throat 
examination to determine the nature and 
etiology of any current tinnitus.  

The claims folder should be made 
available to the examiner for review.  
The examiner is requested to render the 
following opinions:  Does the veteran 
currently have tinnitus? 

If tinnitus is found to be present, is it 
at least as likely as not that the 
veteran's current tinnitus is related to 
either/both periods of service?  A 
complete rationale is requested for each 
opinion that is rendered.  

3.  The RO should schedule the veteran 
for a VA special gastrointestinal 
examination to determine the nature any 
etiology of any current gastrointestinal 
disorder.  The claims folder must be made 
available to the examiner.  All necessary 
test and studies should be performed and 
all findings must be reported in detail.  

The examiner is requested to render an 
opinion as to whether the veteran 
currently has peptic ulcer disease and if 
so, whether it is at least as likely as 
not related to service.  

The examiner is further requested to 
render an opinion as to whether the 
veteran has a disability manifested by 
heartburn which is not diagnosable, and 
if so, whether it is at least as likely 
as not that this disability is related to 
his Gulf War service.  

As to the veteran's service-connected 
gastroesophageal reflux disease, the 
examiner is requested to comment on the 
absence or presence of the following:  
material weight loss; hematemesis or 
melena with moderate anemia; or other 
symptom combinations productive of severe 
impairment of health; persistent 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation 
accompanied by substernal or arm or 
shoulder pain, productive of considerable 
impairment of health.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
service-connected insomnia and the nature 
and etiology of any anxiety if found to 
be present.  All appropriate tests and 
studies should be performed and all 
findings should be reported in detail. 
The claims file must be made available to 
the examiner.  If anxiety is found to be 
present, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not related to the 
veteran's period of service or any 
service-connected disability.  

As to the veteran's service-connected 
insomnia, the examiner is requested to 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected insomnia or 
other psychiatric disability that the 
examiner finds is related to insomnia.  

It is imperative that the examiner 
include a definition of the numerical 
code assigned under DSM-IV.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his low back strain.  

The claims file, the previous and amended 
criteria for rating orthopedic 
disabilities including Diagnostic Code 
5293, copies of the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59 (2002), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the low back strain in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 which should be 
specifically addressed.

The examiner must be requested to 
ascertain all lumbar spine disorders 
present and opine as to whether disc 
disease and any other spinal disorder 
found present is part and parcel of the 
service-connected low back strain.  The 
examiner should fully address functional 
impairment occasioned by the service-
connected low back disability.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims folder to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the VBA 
AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the VBA 
AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should then 
readjudicate the issues of entitlement to 
service connection for tinnitus, an 
undiagnosed illness manifested by 
heartburn, peptic ulcer disease, and 
anxiety; and the issues of increased 
evaluations for GERD, insomnia, and 
lumbar strain.  
The VBA AMC should take into account the 
newly enacted regulations when rating the 
lumbar strain, and document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
his claims of entitlement to service connection and increased 
evaluation.  38 C.F.R. § 3.655 (2002).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






